Exhibit 10.2

 





LetTER Agreement

 

 

 

K 1 Holding Limited



125040 Russia Moscow, Leningradskiy prospect, 30/2



Attention: Vyacheslav Lukashev

 

Re: Shares Transfers and Loan

 

 



This letter agreement is dated as of December 5, 2013 (the "Effective Date").
Reference is made to that certain Joint Venture Agreement, dated April 6, 2012,
by and between Net Element, Inc. (a predecessor to Net Element International,
Inc.) ("NETE") and Mr. Igor Yakovlevich Krutoy ("Krutoy"). Reference is also
made to MUSIC 1 LLC, a limited liability company registered under the laws of
Russian Federation (“Music1“), having the authorized charter capital in the
amount of 10,000 (Ten Thousand) Russian Rubles. Net Element Russia LLC, a
limited liability company registered under the laws of Russian Federation ("Net
Element Russia") currently owns a participation interest in Music1 representing
67% of its charter capital. K 1 Holding Limited, a company organized under the
laws of British Virgin Islands ("K1 Holding"), currently owns a participation
interest in Music1 representing 33% of its charter capital. Krutoy currently
beneficially owns 333,333 shares of common stock of NETE (the "Current Shares").

 

The parties hereby agree as follows:

 

1.On the Effective Date, K1 Holding shall lend to NETE US$2,000,000 (the "Loan")
on the terms and conditions and pursuant to the Promissory Note dated as of the
Effective Date.

 

2.On the Effective Date, K1 Holding shall enter into a consulting services
agreement with NETE under which K1 Holding will provide consulting services
during the term of two (2) years (the "Services") under the terms and conditions
as set forth in the Services Agreement dated as of the Effective Date.

 

3.In consideration for the above,

 

a.Subject to NETE stockholders approval at the 2013 annual stockholders meeting,
NETE shall issue to K1 Holding as soon as practically possible after such
meeting but not later than December 31, 2013 such number of restricted shares of
common stock of NETE that would equal four percent (4%) of the total issued and
outstanding shares of common stock of NETE at the time of such issuance (the
"New Shares"). The portion of the New Shares with the market value of One
Million U.S. Dollars (US$1,000,000) at the time of such issuance shall be
allocated as the consideration for the Loan, and the balance of the New Shares
shall be allocated as consideration for the Services.

 

 



 

 

 

b.Subject to NETE stockholders approval at the 2013 annual stockholders meeting,
TGR Capital, LLC, a Florida limited liability company and a significant
stockholder of NETE ("TGR"), shall assign and transfer to K1 Holding such number
of restricted shares of common stock of NETE currently owned by TGR as shall be
needed to bring joint K1 Holding and Krutoy's aggregate beneficial ownership of
common stock of NETE (together with the Current Shares and New Shares) to ten
percent (10%) in the aggregate of the total issued and outstanding shares of
common stock of NETE at the time of such transfer (the "Share Transfer").
Subject to the first sentence in this paragraph 3(a), the Share Transfer shall
be made as soon as practicable after the 2013 annual NETE stockholders meeting
but not later than December 31, 2013. All of the shares of NETE common stock
transferred to K1 Holding pursuant to the Share Transfer shall be allocated as
consideration for the Services.

 

4.In connection with the issuance of the New Shares and the Share Transfer and
as a condition to the issuance of the New Shares and the Share Transfer, K1
Holding hereby provides to NETE and TGR the representations and warranties set
forth in Exhibit A hereto.

 

5.The issuance of the New Shares shall satisfy all obligations to issue any
shares or any other equity interest in NETE or its predecessors or successor to
Krutoy or his affiliates under any previous agreements.

 

This letter agreement constitutes the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto. No party hereto may, without the prior
written consent of the other party hereto, assign or otherwise transfer, in
whole or in part, any of its rights and obligations under this letter agreement.
Except as expressly provided for herein, nothing in this letter agreement shall
confer any rights upon any person that is not a party hereto or the successor or
permitted assignee of a party to this letter agreement. This letter agreement
may be executed and delivered (including by facsimile transmission) in one or
more counterparts, and by the different parties hereto in separate counterparts,
each of which when executed and delivered shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement. Copies
of executed counterparts transmitted by telecopy or other electronic
transmission service shall be considered original executed counterparts.

 

 

 

[Signatures are on next page.]

 



2

 

Please indicate your consent to the terms of this letter agreement by signing
and dating this letter agreement and returning it to the undersigned.

 

 

  TGR CAPITAL, LLC       /s/ Mike Zoi     Mike Zoi, Manager

 

 

Agreed and accepted by:

 



NET ELEMENT INTERNATIONAL, INC.

 

 

By: /s/ Oleg Firer       Name: Oleg Firer       Title: CEO      

 

 

K 1 Holding Limited

 

 



By: /s/ Andreas Moustras       Name: Andreas Moustras       Title: Director    
 

 

 

 

 

 

 

3

 

Exhibit A

 

 

 

Representations and Warranties

 

As a condition to the issuance of the New Shares and the Share Transfer to K1
Holding, K1 Holding hereby represents and warrants to NETE and TGR as follows:

 

K1 Holding acknowledges that the issuance and transfer to it of the shares of
common stock of NETE representing both the New Shares and the shares to be
transferred to K1 Holding pursuant to the Share Transfer (collectively, the
"Shares") has not been reviewed by the United States Securities and Exchange
Commission or any state securities regulatory authority because such transaction
is intended to be exempt from the registration requirements of the Securities
Act of 1933, as amended (the “Securities Act”), and applicable state securities
laws. K1 Holding understands that each of NETE and TGR is relying upon the truth
and accuracy of, and K1 Holding’s compliance with, the representations,
warranties, acknowledgments and understandings of K1 Holding set forth in this
letter agreement in order to determine the availability of such exemptions and
the eligibility of K1 Holding to acquire the Shares.

 

K1 Holding represents that the Shares are being acquired by K1 Holding for its
own account, for investment purposes only and not with a view to or for
distribution or resale to others in contravention of the registration
requirements of the Securities Act or applicable state securities laws. K1
Holding agrees that it will not sell or otherwise transfer any of the Shares
unless such transfer or resale is registered under the Securities Act and
applicable state securities laws or unless exemptions from such registration
requirements are available.

 

K1 Holding has such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of K1 Holding’s investment
in NETE through K1 Holding’s acquisition of the Shares. K1 Holding is able to
bear the economic risk of its investment in NETE through K1 Holding’s
acquisition of the Shares for an indefinite period of time. At the present time,
K1 Holding can afford a complete loss of such investment and has no need for
liquidity in such investment.

 

K1 Holding recognizes that its acquisition of the Shares involves a high degree
of risk in that: (a) an investment in NETE is highly speculative and only K1
Holding who can afford the loss of their entire investment should consider
investing in NETE and securities of NETE; (b) transferability of the Shares is
limited; (c) NETE has experienced recurring losses and it must raise substantial
additional capital in order to continue operating its business; (d) subsequent
equity financings will dilute the ownership and voting interests of K1 Holding
and equity securities issued by NETE to other persons or entities may have
rights, preferences or privileges senior to the rights of K1 Holding; (e) any
debt financing that may be obtained by NETE must be repaid regardless of whether
NETE generates revenues or cash flows from operations and may be secured by
substantially all of NETE’s assets; (f) there is absolutely no assurance that
any type of financing on terms acceptable to NETE will be available to NETE or
otherwise obtained by NETE; and (g) if NETE is unable to obtain additional
financing or is unable to obtain additional financing on terms acceptable to it,
then NETE may be unable to implement its business plans or take advantage of
business opportunities, which could have a material adverse effect on NETE’s
business prospects, financial condition and results of operations and may
ultimately require NETE to suspend or cease operations.

 

K1 Holding acknowledges that he has prior investment experience and that he
recognizes and fully understands the highly speculative nature of K1 Holding’s
investment in NETE pursuant to its acquisition of the Shares. K1 Holding
acknowledges that he, either alone or together with its professional advisors,
has the capacity to protect its own interests in connection with this
transaction.

 



4

 

 

K1 Holding acknowledges that it has carefully reviewed the this letter agreement
and NETE’s filings with the United States Securities and Exchange Commission,
which are available on the Internet at www.sec.gov, all of which documents and
filings K1 Holding acknowledges have been made available to it. K1 Holding has
been given the opportunity to ask questions of, and receive answers from, NETE
concerning this letter agreement, the issuance to it of the Shares, and NETE’s
business, operations, financial condition and prospects, and K1 Holding has been
given the opportunity to obtain such additional information, to the extent NETE
possesses such information or can acquire it without unreasonable effort or
expense, necessary to verify the accuracy of same as K1 Holding reasonably
desires in order to evaluate its investment in NETE pursuant its acquisition of
the Shares. K1 Holding fully understands all of such documents and filings and
has had the opportunity to discuss any questions regarding any of such documents
or filings with its legal counsel and tax, investment and other advisors.
Notwithstanding the foregoing, K1 Holding acknowledges and agrees that the only
information upon which it has relied upon in executing this letter agreement is
the information set forth in this letter agreement and NETE’s filings with the
United States Securities and Exchange Commission. K1 Holding acknowledges that
it has received no representations or warranties from NETE, its employees,
agents or attorneys in making this investment decision. K1 Holding acknowledges
that it does not desire to receive any further information from NETE or any
other person or entity in order to make a fully informed decision of whether or
not to execute this letter agreement and accept the Shares.

 

K1 Holding acknowledges that the issuance to it of the Shares may involve tax
consequences to K1 Holding. K1 Holding acknowledges and understands that K1
Holding must retain its own professional advisors to evaluate the tax and other
consequences of K1 Holding’s receipt of the Shares.

 

K1 Holding understands and acknowledges that NETE is under no obligation to
register the resale of the Shares under the Securities Act or any state
securities laws. K1 Holding agrees that NETE may, if it desires, permit the
transfer of the Shares out of K1 Holding’s name only when K1 Holding’s request
for transfer is accompanied by an opinion of counsel reasonably satisfactory to
NETE that the proposed transfer satisfies an applicable exemption from
registration requirements under the Securities Act and applicable state
securities laws.

 

K1 Holding understands that the certificate(s) representing the Shares shall
bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of the Shares):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR (B)
AN OPINION OF COUNSEL, IN A REASONABLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS, OR (II) UNLESS SOLD
PURSUANT TO RULE 144 UNDER SAID ACT.

 



5

 

 

The legend set forth above will be removed, and NETE will issue a certificate
without such legend to the holder of the Shares upon which it is stamped, only
if (a) such Shares are being sold pursuant to an effective registration
statement under the Securities Act, (b) such holder delivers to NETE an opinion
of counsel, in a reasonably acceptable form to NETE, that the disposition of the
Shares is being made pursuant to an exemption from federal and state
registration requirements, or (c) such holder provides NETE with reasonable
assurance that a disposition of the Shares may be made pursuant to Rule 144
under the Securities Act without any restriction as to the number of shares
acquired as of a particular date that can then be immediately sold.

 

K1 Holding acknowledges that he has a preexisting personal or business
relationship with NETE or one or more of its officers, directors or controlling
persons.

 

K1 Holding represents and warrants that he was not induced to invest in NETE
(pursuant to the issuance to it of the Shares) by any form of general
solicitation or general advertising, including, but not limited to, the
following: (a) any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media (including via the
Internet) or broadcast over the news or radio; and (b) any seminar or meeting
whose attendees were invited by any general solicitation or advertising.

 

K1 Holding’s current address is on file with NETE.

 



6

